NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                               KERRY GARCIA,
                              Petitioner/Appellant,

                                        v.

                              REUBEN GARCIA,
                              Respondent/Appellee.

                           No. 1 CA-CV 20-0524 FC
                                FILED 7-1-2021


           Appeal from the Superior Court in Maricopa County
                          No. FN2011-003332
               The Honorable Kerstin G. LeMaire, Judge

   AFFIRMED IN PART, REVERSED AND REMANDED IN PART


                                   COUNSEL

Arizona Family Law Group, Phoenix
By Lisa I. Khan
Counsel for Petitioner/Appellant

Law Offices of John R. Zarzynski, Phoenix
By John R. Zarzynski, Georgia A. Wilder
Counsel for Respondent/Appellee
                            GARCIA v. GARCIA
                            Decision of the Court



                     MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1            Kerry Garcia (“Wife”) challenges the family court’s
post-dissolution orders. We affirm in part and reverse in part, remanding
only for the court to award prejudgment interest to Wife on her $40,000
judgment against Rueben Garcia (“Husband”).

            FACTS AND PROCEDURAL BACKGROUND

      I.     Divorce Decree

¶2            Husband and Wife married in 1995. Wife petitioned for
divorce in 2011. She claimed Husband wasted the marital community’s
assets. After a trial, the family court agreed. The court found Husband
wasted $40,000 in community assets and determined this case “present[s] a
unique set of facts or circumstance” in which an “unequal division of
community property [was] appropriate to achieve equity.” The court also
found that Wife had a pension and deferred compensation plan through
the Public Safety Pension Retirement System (“PSRS Plan”).

¶3            The divorce was finalized in August 2013. In the dissolution
decree, the court (1) awarded Wife “the entirety of the deferred
compensation,” and (2) appointed James Popp to prepare “any necessary”
qualified domestic relations order (“QDRO”) using the reserved
jurisdiction method to equitably divide the remaining assets, including
Wife’s PSRS Plan. The court also granted Wife’s request for reasonable
attorney fees and costs because “Husband acted unreasonably in the
litigation.” Though the court stated it had “signed the submitted order”
granting attorney fees, it had not.

      II.    Post-Decree Litigation

¶4          In April 2014, Wife moved to amend the decree, asking the
family court to offset Husband’s wasteful spending against the
community’s interest in her PSRS Plan because she had no deferred
compensation plan. The court amended the decree to clarify that the PSRS


                                      2
                            GARCIA v. GARCIA
                            Decision of the Court

Plan represented Wife’s sole retirement assets, and ordered that Husband
receive one-half of those benefits minus $40,000 for his wasteful spending.

¶5            A year later, the family court clarified its order, directing that
the PSRS Plan be valued and allocated based on its value at the time of the
decree, with $40,000 “deducted from Husband’s share” and “added to
Wife’s share of the present value.” After more briefing, the family court
realized that no evidence was presented at trial of the PSRS Plan’s present
value and, therefore, appointed Popp to prepare a QDRO using the
reserved jurisdiction or present value methods “as the circumstances
require.”

¶6           Around this time, the parties also discovered that the court
had not issued a signed order awarding Wife the attorney fees she received
under the decree. As a result, the family court issued a signed order
awarding the fees in March 2017.

       III.   Proposed Judgment

¶7            In October 2017, Popp filed a report and recommendation
with the family court, sharing his discovery that Wife had a deferred
compensation plan. Given that development, he recommended the family
court (1) award the deferred compensation benefits to Wife, (2) award
Husband one-half the community’s interest in the PSRS Plan, and (3) enter
an independent $32,043.11 judgment for Wife against Husband to
compensate for his wasteful spending. Popp reasoned that “[c]ombining
post-decree present valuation, partial offset and a domestic relations order
for a remainder retirement interest”—a hybrid approach—“impairs
[Wife]’s claim to $40,000.00 and impairs [Husband]’s claim to one half
community property interest in [the PSRS plan].” Popp added that “the
proposed offset of a lump sum against a defined benefit plan presents legal
and practical challenges that can undermine an equitable division of those
assets.”

¶8           Wife objected to Popp’s report and recommendation as
inconsistent with the court’s earlier hybrid valuation approach, but she
offered no precedent to support the hybrid approach. Even so, the court
expressed concern about whether Wife could ever collect on a personal
judgment against Husband.

¶9          In the end, however, the court awarded Wife an independent
$40,000 judgment against Husband with simple interest to accrue at 5.5%
per annum. The court concluded it was likely “impossible to divide the
retirement accounts and compensate Wife in the way the Decree


                                       3
                            GARCIA v. GARCIA
                            Decision of the Court

described.” On one hand, the reserve jurisdiction method would deprive
Wife of accrued interest, and Wife might still not recover $40,000 from
Husband depending on “the amount of the monthly retirement payments”
and “how long she lived.” On the other hand, the court could not use the
present value method because neither party provided an accounting or
actuarial analysis of the PSRS Plan’s present value. The family court also
ruled that interest accrued on Wife’s attorney fee award from the March
2017 issuance of that order.

¶10           Wife appealed.      We have jurisdiction.      See A.R.S. § 12-
2101(A)(1).

                               DISCUSSION

¶11         Wife raises two issues on appeal. She first argues the family
court erroneously entered the independent $40,000 judgment against
Husband when it should have offset Husband’s share of her retirement
benefits. She next argues the family court erred in failing to award
prejudgment interest on the judgment and attorney fees.

       I.     Judgment Against Husband

¶12            The family court retains jurisdiction to enforce a dissolution
decree until “such justice is achieved” and may grant “new orders,
consistent with the parties’ property interests” to effect the decree. Jensen
v. Beirne, 241 Ariz. 225, 229, ¶ 14 (App. 2016). We affirm a family court’s
apportionment of community property absent an abuse of discretion.
Boncoskey v. Boncoskey, 216 Ariz. 448, 451, ¶ 13 (App. 2007). “We view the
evidence in the light most favorable to sustaining the trial court’s findings
and determine whether there was evidence that reasonably supports the
court’s findings.” Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998).

¶13           Wife contends the family court “ignored . . . prior
determinations, ignored [Husband]’s apparent agreement the offset was
the only method to satisfy payment, and ignored [the family court’s] own
expressed reservations on collection of the [judgment].” We disagree. The
family court interpreted the lengthy record before it, including the decree
(entered by the first assigned judge), the modifications to the decree
(ordered by the second assigned judge), the briefs and Popp’s
recommendations. The court also had to detangle its earlier orders (from
different judges) approving both present value and reserve jurisdiction
methods. We find no abuse of discretion.




                                      4
                            GARCIA v. GARCIA
                            Decision of the Court

       II.    Prejudgment Interest Against Husband

¶14            Wife next claims that the family court erred by failing to
award prejudgment interest on (1) her $40,000 judgment against Husband,
and (2) her attorney fee award, first ordered in the August 2013 dissolution
decree but not signed until March 2017. Our review is de novo. Gemstar
Ltd. v. Ernst & Young, 185 Ariz. 493, 508 (1996). A party is entitled to
prejudgment interest on liquidated claims, Fleming v. Pima Cnty., 141 Ariz.
149, 155 (1984), which exist when “plaintiffs provide a basis for precisely
calculating the amount claimed,” Gemstar, 185 Ariz. at 508. Prejudgment
interest is calculated under Arizona law “from the date the sums become
due.” Lindsey v. Univ. of Ariz., 157 Ariz. 48, 54 (App. 1987).

¶15            The court correctly determined that Wife should receive
prejudgment interest on the attorney fee award beginning in March 2017,
when the order was signed. See Flood Control Dis. of Maricopa Cnty. v. Paloma
Inv. Ltd. P’Ship, 230 Ariz. 29, 49, ¶ 80 (App. 2012) (“[A]n application for an
award of attorneys’ fees . . . is not liquidated until the trial court enters an
order awarding reasonable fees.”). Wife should have received, however,
prejudgment interest on her $40,000 judgment against Husband beginning
in August 2013. That claim was liquidated and due upon issuance of the
dissolution decree. Lindsey, 157 Ariz. at 54.

                               CONCLUSION

¶16          We affirm the family court’s amendment of the dissolution
decree but reverse and remand for the court to award Wife prejudgment
interest on her $40,000 judgment against Husband beginning in August
2013.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5